DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on November 13, 2020. 
Claim 1 has been amended. 
Claims 3-10 are new. 
Claims 1-10 are pending. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed November 13, 2020, with respect to abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues that Yoshida and Heinz fail to disclose two telescoping structures (telescoping support mechanism and telescoping cover) with one surrounding the other, fixed cover, and moving cover. As currently written, the claim fails to particularly point whether or not the telescoping cover is part of the invention since it is recited passively. In [0023]-[0024] of the instant specification, Applicant states that the support column mechanism has two columns and three covers which are a moving cover, fixed cover, and an intermediate cover. The covers are part of the support column mechanism. The specification does not describe two separate telescoping structures. A single cover does not cover the entire . 
Applicant further argues Heinz does not teach an energizing member configured to energize the intermediate cover to a side of the fixed cover, and does not teach that the energizing force eventually leads to the movement. However, the instant specification defines the energizing force as a spring force in [0028]. Heinz teaches a spring (35) in Fig. 3.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., energizing force leads to the eventual movement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the telescoping cover must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moving mechanism for” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “wherein surrounding the telescoping support mechanism is a telescopic cover” which renders the claim indefinite. The limitation of “a telescopic cover” is recited passively. The claim fails to particularly point out whether or not the apparatus comprises a telescopic cover. See MPEP 2111.03. Claims 2, 4, 7, and 10 are rejected by virtue of their dependency.
Regarding claim 3, the claim recites the limitation "the outer peripheral portions of the telescoping mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “an outer peripheral portion of the fixed support column and an outer peripheral position of the moving support column”. 
Regarding claim 5, claim limitation “moving mechanism for moving the moving support column relative to the fix support column” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of moving performed by the moving mechanism in [0024]. There is no disclosure of a particular structure to perform the function of moving. The use of the term “mechanism” is not adequate structure for performing the moving function because it does not describe a particular structure for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Regarding claim 6, the claim recites the limitations "in the direction of the intermediate cover" in lines 2-3, and “in the direction of the moving cover”.  There is insufficient antecedent basis for these limitations in the claim. The Examiner has interpreted the claim as “wherein the first engagement member is a protrusion extending from the moving cover toward the intermediate cover, and the second engagement member is a protrusion extending from the intermediate cover toward the moving cover”.
Regarding claim 8, the claim recites the limitation "the retracted state" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The claim relies upon claim 1 which does not recite a retracted state. Claim 3 recites a limitation directed to “an extended or retracted state” first. The Examiner has interpreted the claim to rely upon claim 3. Claim 9 is rejected by virtue of its dependency. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claim 1, the claim recites the limitation “surrounding the telescoping support mechanism is a telescoping cover” which is not adequately described in the specification. The specification discloses that the support mechanism has a fixed supporting column, a moving support column, a fixed cover, a moving cover and an intermediate cover in [0024]-[0025] of the published specification. The specification fails to describe one cover that surrounds the entire support mechanism. Therefore, the specification fails to describe the claimed subject matter in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention. Claims 2, 4, and 6-9 are rejected by virtue of their dependency. 
Regarding claim 3, the claim recites the limitation “the outer peripherals of the telescoping support mechanism are completely surrounded by the telescoping cover”. However, the specification fails to adequately describe a single cover completely surrounding the outer peripherals of the telescoping support mechanism. In [0024] of the published specification, the fixed cover is provided at the outer peripherals of the fixed supporting column, and the moving cover is provided at the outer peripheral of the moving supporting column. . In [0030] of the published specification, the outer peripherals of the fixed supporting column and the moving supporting column are covered by the moving cover, intermediate cover, and the fixed cover. The disclosure does not describe a single cover that surrounds the outer peripherals of the telescoping support mechanism.
Regarding claim 5, as described above, the disclosure does not provide adequate structure to perform the claimed function of moving the moving supporting column. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Regarding claim 10, the claim recites the limitation “wherein the telescoping cover surrounds and cover the telescoping support mechanism”. The specification does not provide adequate description of a telescoping cover surrounding and coving the telescoping support mechanism. In [0024] of the published specification, the supporting mechanism has a fixed supporting column, a moving support column, a fixed cover, a moving cover and an intermediate cover. The moving cover is provided at the moving supporting column, the intermediate cover is provided between the fixed cover and moving cover, and the fixed cover is provided at the fixed supporting column. The specification does not describe a cover that surrounds and covers the telescoping support mechanism. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. 2010/0020939) in view of Heinz (U.S. 4,901,339).
Regarding claim 1, as best understood:
Yoshida discloses an X-ray imaging apparatus comprising:

 a top board (Fig. 1, 5) arranged between the X-ray tube (Fig. 1, 17) and the X-ray detector (Fig. 1, 19) and capable of placing the subject on a surface (Fig. 1a and b, subject M placed on top board 5); 
an X-ray tube moving mechanism ([0085], motors controlling movement of X-ray tube and support) configured to change a distance between the X-ray tube (Fig. 1, 17) and the top board (Fig. 1, 17) by moving the X-ray tube supported by the telescoping support mechanism ([0085], motors controlling movement of X-ray tube and support); and 
a rotation mechanism ([0066], Top board and X-ray system rotate) configured to rotate the imaging system ([0066], Top board and X-ray system rotate) and the top board ([0066], Top board and X-ray system rotate) in synchronization with each other about an axis extending in a horizontal direction (Fig. 1a and b, rotation shown by arrow), 
wherein the telescoping support mechanism (Fig. 1, 7, 11, and 15) includes: 
a fixed supporting column (Fig. 8, 7);
 a moving supporting column (Fig. 8, 14) movable with respect to the fixed supporting column (Fig. 8, 7);
wherein surrounding the telescoping support mechanism is telescoping cover (Fig. 8, 7. 14, and 15 are covered) comprising:


a moving cover (Fig. 8, 14a) that covers the moving supporting column (Fig. 8, 14) and moves together with the moving supporting column ([0084], members are held by strut and hold the support arm);
 an intermediate cover (Fig. 8, 14b) arranged between the fixed cover (Fig. 8, 7) and the moving cover (Fig. 8, 14a) and movable in a same direction as the moving cover ([0084], telescopic movement);
a first engagement member (Fig. 9, 39 and 53).
However, Yoshida fails to disclose a first engagement member arranged near an end portion of the moving cover on a side of the fixed cover and configured to move the intermediate cover in the same direction as a movement direction of the moving cover by being engaged with a second engaging member arranged near an end portion of the intermediate cover on a side of the moving cover; an energizing member configured to energize the intermediate cover to a side of the fixed cover.
Heinz teaches a first engagement member (Col. 3, lines 47-59, stops provided between telescoping parts) arranged near an end portion of the moving cover (Fig. 4, 16, 17, 18) on a side of the fixed cover (Col. 3, lines 47-59, stops provided between telescoping parts; Fig. 2, 15) and configured to move the intermediate cover (Fig. 4, 16 and 17) in the same direction as a movement direction of the moving cover (Col. 3, lines 47-59, stops provided between telescoping parts; Fig. 2) by being engaged with a second engaging member arranged near an end portion of the intermediate cover (Fig. 4, 16 and 17) on a side of the moving cover (Col. 3, lines 47-59, stops provided between telescoping parts; Fig. 2); 

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Yoshida with the covers and energizing member taught by Heinz in order to reduce the amount of stress and to provide better height adjustment of the source (Heinz; Col. 4, lines 1-34). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, as best understood:
The combination of Yoshida and Heinz discloses the X-ray imaging apparatus as recited in claim 1, wherein whether in an extended or retracted state, the outer peripheral portions of the fixed supporting column (Yoshida; Fig. 8, 7) and the moving supporting column (Yoshida; Fig. 8, 14) are completely surrounded by the telescoping cover (Yoshida; Fig. 8, 7 and 14 are covered).
Regarding claim 4, as best understood:
The combination of Yoshida and Heinz discloses the X-ray imaging apparatus as recited in claim 1, further comprising a collimator (Yoshida; Fig. 8, 25) supported by the telescoping support mechanism.
Regarding claim 6, as best understood:
The combination of Yoshida and Heinz discloses the X-ray imaging apparatus as recited in claim 1, wherein the first engagement member is a protrusion (Heinz; Col. 3, lines 47-59, stops provided between telescoping parts) extending from the moving cover toward the intermediate cover (Heinz; Fig. 2 and Fig. 4, stops 24a-b, 25, 26a-b, 27, 28a-b, and 29 extend toward a cover), and the second engagement member is a protrusion (Heinz; Col. 3, lines 47-59, 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Yoshida with the stops taught by Heinz in order to reduce the amount of stress and to provide better height adjustment of the source (Heinz; Col. 4, lines 1-34). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, as best understood:
The combination of Yoshida and Heinz discloses The X-ray imaging apparatus as recited in claim 1, wherein the moving cover, intermediate cover and fixed cover constitute a nested telescopic structure (Yoshida; [0084], nesting structure).
Regarding claim 10, as best understood:
The combination of Yoshida and Heinz discloses the X-ray imaging apparatus of claim 1, wherein the telescoping cover surrounds and cover the telescoping support mechanism (Yoshida; Fig. 8, supports 7, 14, and 15 are covered).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. 2010/0020939) in view of Heinz (U.S. 4,901,339) as applied to claim 1 above, and further in view of Dye (U.S. 5,240,218).
Regarding claim 2, as best understood:
The combination of Yoshida and Heinz discloses The X-ray imaging apparatus as recited in claim 1.

Dye teaches wherein the energizing member (Fig. 2, 62 and 64) is a constant force spring (Fig. 2, 62 and 64) having one end fixed to the intermediate cover (Fig. 2, 30) and the other end fixed to the fixed supporting column (Fig.2, 28) or the fixed cover.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Yoshida and Heinz with the energizing member taught by Dye in order to allow for smooth and better movement of the support assembly (Dye; Col. 1, lines 60-68). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. 2010/0020939) in view of Heinz (U.S. 4,901,339) as applied to claim 1 above, and further in view of Nakagawa (U.S. 2003/0190014).
Regarding claim 5, as best understood:
The combination of Yoshida and Heinz discloses the X-ray imaging apparatus as recited in claim 1, a motor (Yoshida; [0085], motor), a moving mechanism for moving the moving supporting column relative to the fixed supporting column. This element is interpreted under 35 U.S.C. 112(f) as any structure that can accomplish the claimed function. (Yoshida discloses sliders 33 and 35 in Fig. 9).
 However, the combination of Yoshida and Heinz fails to disclose a rack and pinion mechanism.
Nakagawa teaches a rack and pinion mechanism ([0037]-[0038], rack and pinion).
.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. 2010/0020939) in view of Heinz (U.S. 4,901,339) as applied to claim 3 above, and further in view of Kralles (U.S. 8,672,543).
Regarding claim 8, as best understood:
The combination of Yoshida and Heinz discloses the X-ray imaging apparatus as recited in claim 3.
However, the combination of Yoshida and Heinz fails to disclose wherein in the retracted state, the moving cover surrounds the intermediate cover which in turn surrounds the fixed cover.
Kralles teaches wherein in the retracted state, the moving cover (Fig. 8-10, 36) surrounds the intermediate cover (Fig. 8-10, 34) which in turn surrounds the fixed cover (Fig. 8-10, 36 and 34 surround 32).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Yoshida and Heinz with cover movement taught by Kralles in order to improve movement of the X-ray device (Kralles; Col. 2, lines 57-61) KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, as best understood:
The combination of Yoshida, Heinz and Kralles discloses the X-ray imaging apparatus as recited in claim 8, wherein in the retracted state, the fixed cover (Heinz; Fig. 4, 15) surrounds the 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Yoshida with the support movement taught by Heinz in order to improve the adjustability of the X-ray device for easier maintenance and repair (Heinz; Col. 1, lines 48-67). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jakober (U.S. 2018/0312378)- telescopic column for an X-ray source. 
Amo, Jr (U.S. 4,041,320)- telescopic column for X-ray device with multiple tubular sections.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884